Citation Nr: 0602486	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-05 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bronchitis, to include 
as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to May 1971, 
including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In November 2004, the Board remanded the case in order to 
schedule the veteran for a videoconference hearing.  In the 
same month, the veteran presented testimony at a 
videoconference hearing before the undersigned.  The 
transcript of the hearing is associated with the claims 
folder and has been reviewed.  Subsequently, the Board 
remanded the case for a second time in January 2005 for a VA 
examination and opinion, employment medical records, and 
private medical records.  The RO then issued a supplemental 
statement of the case (SSOC) in July 2005, and has otherwise 
complied with the above requests.  The case is again ready 
for appellate action.

In May 2005, the veteran submitted additional claims for 
PTSD, migraine headaches, sinus problems, hypertension, low 
back pain, diabetes, dizziness, and stomach problems.  Some 
of these matters have been previously adjudicated by the RO.  
Consequently, these issues are referred to the RO for the 
appropriate action, if needed.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no evidence of bronchitis in service and no 
competent evidence of a nexus between the veteran's current 
bronchitis and his period of active duty service.

CONCLUSION OF LAW

1.  Service connection for bronchitis, to include as due to 
Agent Orange exposure
is not established.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(e) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  For purposes 
of establishing service connection, to include on a 
presumptive basis, a veteran who served in Vietnam from 
January 9, 1962 to May 7, 1975, is presumed to have been 
exposed to herbicides, even without diagnosis of a 
presumptive disease, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R.  
§ 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

The veteran seeks service connection for bronchitis.  He 
alleges that the disability may be related to exposure to 
Agent Orange or other herbicide agent in service.  A recent 
VA examination dated June 2005 and private medical records 
show that the veteran is currently diagnosed with bronchitis.  
However, having carefully reviewed the evidence pertaining to 
the veteran's claim, the Board concludes that service 
connection for bronchitis is not warranted.

With respect to the bronchitis claim due to herbicide 
exposure, bronchitis is not on the list of diseases 
associated with herbicide exposure for purposes of the 
presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  
Thus, the presumption for exposure to herbicides, 
specifically Agent Orange, is not for application in this 
case.  

Furthermore, service medical and personnel records (SMRs and 
SPRs) are silent as to any complaint, treatment, and 
diagnosis of bronchitis while in service.  The May 1971 
separation exam did not reflect any abnormalities in the 
lungs or chest.  The first indication of treatment for 
bronchitis in the claims folder is from "J.B.," MD., dated 
in October 1973, two years after service.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).

The Board acknowledges the veteran's testimony as to 
bronchitis treatment over five times during service and 
immediately thereafter.  Nevertheless, the medical evidence 
of record simply does not support that contention.  Both 
service and post-service medical records provide very 
negative evidence against this claim, indicating a condition 
that began well after service.  Consequently, there is no 
basis to award service connection based on chronicity in 
service or continuous symptoms thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-97.  

In this case, there is no competent evidence of a nexus 
between the veteran's bronchitis and his period of active 
service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  In fact, the competent medical 
evidence of record is flatly against a nexus finding.  
Specifically, the June 2005 VA examiner diagnosed the veteran 
with sporadic episodes of bronchitis etiologically related to 
his tobacco use disorder.  He noted that the veteran has used 
tobacco for the past twenty years and continues to presently 
smoke.  His opinion was that "it is not as least as likely 
as not that the veteran's bronchitis is related to the 
service."  Thus, the Board finds that this uncontroverted, 
probative VA opinion, based on a comprehensive physical 
examination and review of the claims folder, is against the 
finding that the veteran's bronchitis is related to service 
or any incident thereof.  The Board finds this medical 
opinion to be entitled to great probative weight.

Similarly, a treatment note received in November 2004 from a 
physician at Tri-Ward Rural Health diagnosed the veteran with 
chronic bronchitis and noted that the veteran "has more 
problems with his lungs than can be accounted for by other 
environmental factors other than his military service."  
This opinion is unclear.  The basis for the opinion is also 
unclear.  The Board finds this opinion is entitled to low 
probative weight.  

The Board emphasizes that June 2005 VA examiner opined that 
that the veteran's bronchitis is related to his use of 
cigarettes and smokeless tobacco for the past twenty years.  
The veteran has never alleged that his nicotine dependence 
was incurred in service.  Even so, the claim underlying the 
current appeal was received in May 2001.  For claims filed 
after June 9, 1998, the law prohibits service connection of a 
death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a veteran during active duty service.  38 U.S.C.A. § 1103.

Additionally, neither the veteran nor his representative's 
personal, lay contentions regarding the etiology of the 
bronchitis, offered without the benefit of medical education 
or training, is not competent evidence for establishing 
service connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494. 

In summary, bronchitis is not associated with herbicide 
exposure for purposes of presumptive service connection under 
38 U.S.C.A. § 1116(a)(2) and 38 C.F.R.  § 3.309(e).  
Furthermore, there is no evidence of bronchitis in service 
and no competent evidence of any probative weight of a nexus 
between the veteran's current bronchitis and his period of 
active duty service.  Thus, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
It follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on this issue.  38 U.S.C.A. § 
5107(b).   The claim for service connection is denied. 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in May 2001 
and January 2005, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible to provide.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Moreover, the March 2003 statement of the case 
(SOC) includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the May 2001 VCAA 
notice letter prior to the March 2002 adverse determination 
on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, neither the above letter nor the 
supplemental letter asked the veteran to provide any evidence 
in his possession that pertains to the claim. Id at 120-21.  
Nonetheless, the Board is satisfied that the veteran actually 
knew to submit such evidence to the RO, given the medical 
information he has authorized the VA to obtain on his behalf 
and the personal and lay written statements and private 
medical evidence he has submitted.  Moreover, the VCAA 
letters, March 2002 rating decision, March 2003 SOC, and July 
2005 SSOC all advised the veteran of what missing evidence 
was relevant and necessary to demonstrate service connection.  
Additionally, the veteran provided testimony at the November 
2004 videoconference hearing, and he also advised that all 
available evidence had been submitted.  Therefore, any 
failure to make the specific request is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

The Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
content of VCAA notice has prejudiced him in any way.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, SPRs, relevant VA outpatient treatment 
records, and private medical records.  The veteran was also 
afforded several VA examinations.  The VA obtained private 
medical records as identified and authorized by the veteran.  
The Board notes that the veteran has provided the RO with 
written personal statements, a lay statement, testimony, and 
private medical records.  In August 2005, the veteran 
indicated that he had no further evidence to provide.  

VA's duty to obtain private medical records is limited to 
those records that are relevant.  38 U.S.C.A. § 5103A(b).  In 
this regard, the Board notes that in a May 2005 statement and 
during his November 2004 hearing testimony, the veteran 
mentions various post-service private physician records for 
bronchitis treatment.  The veteran stated his belief that 
these records were unavailable.  Specifically, with respect 
to records from Dr. R., the veteran stated the records were 
lost, and the physician passed away.  Similarly, employment 
medical records were not available despite the veteran's 
efforts.  It is the finding of the Board that an additional 
remand of the case to the RO would serve no constructive 
purpose.  Thus, the Board is satisfied that all relevant 
evidence identified by the veteran has been secured, and that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is satisfied 
as to compliance with its instructions from both the November 
2004 and January 2005 remands.  Specifically, the veteran was 
given a videoconference hearing, private medical records were 
obtained, and the RO attempted to obtain employment medical 
records which were deemed unavailable.  A VA examination was 
also afforded to the veteran.  All of these efforts, as a 
whole, provided evidence overall against this claim.       

ORDER

Service connection for bronchitis, to include as due to Agent 
Orange exposure, is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


